Exhibit 10.7

 

NEITHER THIS CONVERTIBLE PROMISSORY NOTE NOR THE SECURITIES UNDERLYING THIS
CONVERTIBLE PROMISSORY NOTE, HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT’), OR QUALIFIED UNDER APPLICABLE STATE SECURITIES
LAWS AND MAY ONLY BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW
TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THIS CONVERTIBLE
PROMISSORY NOTE AND THE SECURITIES UNDERLYING THIS CONVERTIBLE PROMISSORY NOTE,
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE ACT AND
QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED UNDER THE ACT OR RECEIPT OF A NO- ACTION LETTER FROM THE SECURITIES AND
EXCHANGE COMMISSION.”

 

MYDX, INC.

 

12% CONVERTIBLE PROMISSORY NOTE

 

Principal Amount:
                                                                                
    Original Issuance Date: 7/23/2018 11:23:07 AM PDT  

 

MyDx, Inc., a Nevada corporation (the “Company”) with offices located 6335
Ferris Square, Suite B, San Diego, CA 92121 has issued this 12% Convertible
Promissory Note (the “Note” or, collectively, the “Notes”) to Erai Beckmann (the
“Holder”) this 7/23/2018 11:23:07 AM PDT (the “Issuance Date”). The Company and
the Holder are sometimes referred to individually, as a “Party” and
collectively, as the “Parties.”

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:

 

Section 1. The Note:

 

1.1 This Note in the principal amount of $25,000.00 (the “Principal”) is being
issued to the Holder.

 

1.2 This Note is being issued in a transaction exempt from registration under
the Securities Act of 1933, as amended (the “Act”), pursuant to section 4(a)(2)
of the Securities Act and/or Rule 506(b) promulgated under Regulation D
thereunder.

 

1.3 The Holder hereby represents to the Company that the Holder is an
“accredited investor” as that term is defined in Rule 501 of Regulation D.

 

1.4 The Holder acknowledges and agrees that: (i) this Note bears interest at the
rate of 12% per annum (the “Interest”) which can be paid, at the Company’s sole
option, in the form of cash or shares of the Company’s common stock (the
“Shares”) at a conversion price equal to 70% of the closing price of the
Company’s common stock as reported on otcmarkets.com on the day prior to the
Maturity Date; (ii) this Note is due and payable on a date twelve (12) months
from the Issuance Date (the “Maturity Date”); and (iii) the unpaid Principal is
convertible into Shares at a conversion price equal to 70% of the closing price
of the Company’s common stock as reported on otcmarkets.com on the day prior to
the day the notice of conversion is sent to the Company (the “Conversion
Price”).

 



1

 

 

Section 2. Interest, Maturity Date, Prepayment and Default:

 

2.1 Interest shall accrue from the Issuance Date on the unpaid Principal amount
at a rate equal to twelve percent (12%) per annum, simple interest.

 

2.2 Subject to this Section 2, unpaid Principal and any accrued but unpaid
Interest under this Note shall be due and payable upon demand by the Holder at
the Maturity Date, unless the Note has been converted into Shares at an earlier
date.

 

2.3 The Company may prepay, in whole or in part, the Principal and Interest due
on this Note at any time at 110% of the principal amount (excluding the 12%
interest calculation) when the Company delivers five (5) days advance written
notice of the Holder (the “Prepayment Notice”).

 

2.4 Notwithstanding the provisions of Section 2.2 above, the entire unpaid
Principal sum of this Note, together with accrued and unpaid Interest thereon,
shall become immediately due and payable in the form of Shares at a conversion
price equal to 70% of the closing price of the Company’s common stock as
reported on otcmarkets.com on the day prior to the event upon: (i) the execution
by the Company of a general assignment for the benefit of creditors; (ii) the
filing by or against the Company of a petition in bankruptcy or any petition for
relief under the federal bankruptcy act or the continuation of such petition
without dismissal for a period of 90 days or more; or (iii) the appointment of a
receiver or trustee to take possession of the property or assets of the Company.

 

2.5 Notwithstanding the provisions of Sections 2.2 through 2.4 above, the
Holder, at any time after the Issuance Date or prior to the expiration of the
five (5) day period following which the Company has given Holder the Prepayment
Notice, may, at Holder’s sole discretion, elect to convert the entire unpaid
Principal into Shares at the Conversion Price set forth in Section 1.4 above, in
accordance with the procedures of Section 3 below.

 

Section 3. Conversion:

 

3.1 The Principal under this Note shall, at the Holder’s election (the
“Voluntary Conversion”), may be converted at any time after the Issuance Date,
in whole and prior to any prepayment pursuant to Section 2.3 above, into Shares
at the Conversion Price by delivery of written notice of election to convert
(the “Conversion Notice”), in the form attached hereto.

 

3.2 No fractional Shares will be issued upon conversion of this Note. In lieu of
any fractional share to which the Holder would otherwise be entitled, round up
the number of Shares issuable to the next whole integer. Upon conversion in full
of the Principal and the payment in full of the Interest, the Holder shall
surrender this Note, duly endorsed, at the principal offices of the Company or
the transfer agent of the Company, Nevada Agency and Transfer Company with an
address of 50 West Liberty Street, Suite 880, Reno, Nevada 89501or any successor
transfer agent (the “Transfer Agent”).

 

3.3 At its expense, the Company will issue written instructions to Transfer
Agent within three (3) business days of receipt of the Conversion Notice to
issue and deliver to such Holder, at the address of the Holder most recently
furnished in writing to the Company, a certificate or certificates for the
number of Shares to which such Holder is entitled upon such conversion, which
Shares shall be issued in book entry form if not accompanied by an opinion
pursuant to Section 3.5 below. Upon conversion of this Note, the Company will be
forever released from all of its obligations and liabilities under this Note
with regard to that portion of the Principal being converted, including, without
limitation, the obligation to pay such portion of the Principal.

 



2

 

 

3.4 Notwithstanding anything herein to the contrary, if, prior to the Maturity
Date, the Company completes a private or public offering of Shares for proceeds
(net of banker commissions and other financing fees and expenses) equal to
$1,500,000, the Company may, within three (3) business days, deliver a written
notice to the Holder (the date such notice is delivered to the Holder, the
“Forced Conversion Notice Date”) to cause the Holder to convert all or part of
the then outstanding principal amount of this Note plus accrued but unpaid
interest at a conversion price equal to 70% of the closing price of the
Company’s common stock as reported on otcmarkets.com on the day prior to the
Forced Conversion Notice Date.

 

3.5 Shares shall be issued in book entry form unless (i) such Shares are being
sold or transferred pursuant to an effective registration statement under the
Act or (ii) the Company or its Transfer Agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the Shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such Shares are being sold or
transferred pursuant to Rule 144 under the Act (or a successor rule) (“Rule
144”). Except as otherwise provided herein (and subject to the removal
provisions set forth below), until such time as the Shares issuable upon
conversion of this Note have been registered under the Act or otherwise may be
sold pursuant to Rule 144 without any restriction as to the number of securities
as of a particular date that can then be immediately sold, each certificate for
Shares issuable upon conversion of this Note that has not been so included in an
effective registration statement or that has not been sold pursuant to an
effective registration statement or an exemption that permits removal of the
legend, shall bear a legend substantially in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

The legend set forth above shall be removed and the Company shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Company or the Transfer Agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Shares may be
made without registration under the Act, which opinion shall be accepted by the
Company so that the sale or transfer is effected or (ii) in the case of the
Shares issuable upon conversion of this Note, such security is registered for
sale by the Holder under an effective registration statement filed under the Act
or otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold.

 

3

 

  

Section 4. Transfer; Successors and Assigns:

 

The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the Parties.
Notwithstanding the foregoing, except for a pledge of this Note to a bank or
other financial institution that creates a mere security interest in this Note
in connection with a bona fide loan transaction, the Holder may not assign,
pledge, or otherwise transfer this Note without the prior written consent of the
Company. Subject to the preceding sentence, this Note may be transferred only
upon surrender of the original Note to the Company for registration of transfer,
duly endorsed, or accompanied by a duly executed written instrument of transfer
in form satisfactory to the Company, and, thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.

 

Section 5. Governing Law; Jurisdiction:

 

This Note shall be governed by and construed under the laws of the State of
Nevada, without giving effect to principles of conflicts of law. The Parties
irrevocably consent to the jurisdiction and venue of the state and federal
courts located in Clark County, State of Nevada, in connection with any action
relating to this Note.

 

Section 6. Notices:

 

Any notice required or permitted by this Note shall be given in writing and
shall be deemed effectively given (a) upon personal delivery to the Party to be
notified, (b) upon confirmation of receipt by fax by the Party to be notified,
(c) one business day after deposit with a reputable overnight courier, prepaid
for overnight delivery and addressed as set forth in (d), or (d) three days
after deposit with the United States Post Office, postage prepaid, registered or
certified with return receipt requested and addressed to the Party to be
notified at the address of such Party indicated on the signature page hereof, or
at such other address as such Party may designate by 10 days’ advance written
notice to the other Party given in the foregoing manner.

 

Section 7. Amendments and Waivers:

 

Any term of this Note may be amended only with the written consent of the
Company and the holders of a majority in interest of the Notes. Any amendment or
waiver effected in accordance with this Section 7 shall be binding upon the
Company, each Holder and each transferee of the Note.

 

Section 8. Shareholders, Officers and Directors Not Liable:

 

In no event shall any shareholder, officer or director of the Company be liable
for any amounts due or payable pursuant to this Note.

 

Section 9. Action to Collect on Note:

 

If action at law or equity is necessary to enforce or interpret the terms of
this Note, the prevailing Party shall be entitled to reasonable attorney’s fees,
costs and necessary disbursements in addition to any other relief to which such
Party may be entitled.

 

4

 

 

Section 10. Waiver of Jury Trial:

 

Each of the Company and Holder hereby waives its right to trial by jury in any
claim (whether based upon contract, tort or otherwise) under, related to or
arising in connection with this Note.

 

Section 11. Waiver of Notice of Presentment:

 

The Company hereby waives presentment, protest and demand, notice of protest,
demand and dishonor and non-payment of this Note in connection with the
delivery, acceptance, performance, default or enforcement of the payment of this
Note.

 

MYDX, INC.       By: /s/ Daniel Yazbeck   Name: Daniel Yazbeck   Title: Chief
Executive Officer         AGREED TO AND ACCEPTED       BY HOLDER:       BECKMANN
CAPITAL LLC         By:   Name:  

 

Title: (if applicable):

 

Address:                     Email:  

 

Tax ID (if applicable):    

 

5

 

 

CONVERSION NOTICE

 

The undersigned Holder hereby elects to convert the unpaid principal under this
Convertible Note due of MyDx, Inc., a Nevada corporation (the “Company”), into
shares of the Company’s common stock (the “Shares”) according to the conditions
hereof, as of the date written below. If the Shares are to be issued in the name
of a person other than the undersigned Holder, the undersigned Holder will pay
all transfer taxes, payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the Holder for any conversion, except for
such transfer taxes, if any.

 

Conversion Calculations:

 

Principal Amount of Note Prior to Conversion: $__________

 

Date to Effect Conversion:__________________________

 

Principal Amount of Note to be Converted: $____________

 

Number of shares of Common Stock to be issued:_________

 

Signature:_____________________________________

 

Name:________________________________________

 

Principal Amount of Note Remaining Following Conversion: $ _____________

 

Address for Delivery of Common Stock Certificates:

______________________________________________

______________________________________________

______________________________________________

 

Or

 

DWAC Instructions:_______________________________

 

Broker No:___________

 

Account No:_________

 



6

 